Title: From Alexander Hamilton to Major Henry Lee, or in his absence, Captain Allan McLane, [17 July 1779]
From: Hamilton, Alexander
To: Lee, Henry,McLane, Allan


[Stony Point, New York, July 17, 1779]
Sir,
There is an incampment of the enemy or a demonstration of one which appears on the other side of the River considerably on this side of Tarry Town. You will be pleased in conse[que]nce to have patroles kept from this till morning seven or eight miles down along the shore & on the roads leading to this place on our right. This may be a critical night and demands the greatest vigilance.
I am Sir Your most Obed serv
A Hamilton   Aide De Camp
July 17th.

